     Case 1:19-cr-00308 Document 36 Filed 07/14/20 Page 1 of 2 PageID #: 92



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT BLUEFIELD


UNITED STATES OF AMERICA

v.                                        CRIMINAL ACTION NO. 1:19-00308

JAN RUCKER


                       MEMORANDUM OPINION AND ORDER

      Pending before the court is Michael R. Whitt’s motion to

withdraw as the defendant’s counsel.          (ECF No. 35.)     Mr. Whitt

states in his motion that another attorney, Rico Moore, entered

an appearance as retained counsel for the defendant, and thus

Mr. Whitt requests permission to withdraw.

      Withdrawal of representation in a criminal action is

governed by Local Rule 44.4, which states in part that “[a]

motion to withdraw shall be accompanied by a notice of

appearance of substitute counsel.”          Here, there has been a

notice of appearance of substitute counsel by Mr. Moore.              (See

ECF No.34.)     Accordingly, the court hereby GRANTS Mr. Whitt’s

motion to withdraw as defendant’s counsel.           The court further

ORDERS that Michael R. Whitt should no longer receive any CM/ECF

notifications of filings in this case.

      The Clerk is directed to send a copy of this Order to Mr.

Whitt, Mr. Moore, the United States Attorney, the Probation
   Case 1:19-cr-00308 Document 36 Filed 07/14/20 Page 2 of 2 PageID #: 93



Office of this court, and the United States Marshal for the

Southern District of West Virginia.

    It is SO ORDERED this 14th day of July, 2020.

                            ENTER:


                            David A. Faber
                            Senior United States District Judge




                                      2
